Title: From Thomas Jefferson to James Monroe, 17 July 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington July 17. 1802.
          
          After writing you on the 15th. I turned to my letter file to see what letters I had written to Callender & found them to have been of the dates of 1798. Oct. 11. & 1799. Sep. 6. & Oct. 6. but on looking for the letters they were not in their places nor to be found. on recollection I believe I sent them to you a year or two ago. if you have them, I shall be glad to recieve them at Monticello where I shall be on this day sennight. I inclose you a paper which shews the Tories mean to pervert these charities to Callender as much as they can. they will probably first represent me as the patron & support of the Prospect before us, & other things of Callenders, & then picking out all the scurrilities of the Author against Genl. Washington, mr Adams & others, impute them to me. I, as well as most other republicans who were in the way of doing it, contributed what I could afford to the support of the republican papers & printers, paid sums of money for the Bee, the Albany register, &c. when they were staggering under the Sedition law, contributed to the fines of Callender himself, of Holt, Brown & others suffering under that law, I discharged, when I came into office, such as were under the persecution of our enemies, without instituting any prosecutions in retaliation. they may therefore, with the same justice, impute to me, or to every republican contributor, every thing which was ever published in those papers or by those persons.—I must correct a fact in mine of the 15th. I find I did not inclose the 50. D. to Callender himself while at Genl. Mason’s, but authorised the Genl. to draw on my correspondt. at Richmond and to give the money to Callender. so the other 50. D of which he speaks were by order on my correspondt. at Richmond. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        